Citation Nr: 1302746	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-15 744	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to August 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

The Board notes that the Veteran requested a personal hearing at the RO; this hearing was scheduled for May 27, 2009.  In April 2009, the appellant notified the RO was he was unable to appear at the May 2009 hearing at the RO; he asked that his appeal be sent to the Board.  His request for a personal hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issues remaining on appeal. 

In June 2003, the Board, among other things, granted service connection for tinnitus.  An August 2011 rating decision implemented the Board's decision granting service connection for tinnitus and assigned a 10 percent disability rating, effective June 26, 2007.  This matter is no longer on appeal.  In June 2011, the Board remanded the issues regarding hearing loss and cardiovascular disorder, to include as secondary to a service-connected disability.  It was evident that by the Veteran's appeal that he desired to pursue a claim of service connection for hypertension and any other cardiovascular disorder.  (Both issues have been listed above.)  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

In June 2011, the Board remanded the Veteran's claim of service connection for hearing loss to arrange for a review of the Veteran's claims file by an appropriate VA examiner in order to determine the nature, onset, and etiology of the Veteran's hearing loss.  

In September 2011, a VA examiner reviewed the Veteran's claims file, but did not provide an opinion as to the onset of hearing loss as requested by the Board in the June 2011 remand.  Of significance, the Board notes that certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In addition to in-service noise exposure, the Veteran stated that he had been exposed to some recreational noise from hunting; however, he reported that he wore hearing protection.  He also reported occupational noise exposure from trucks and from filling propane tanks for which he did not use hearing protection.  However, the examiner did not delineate the effect and significance, if any, of in-service and post-service noise exposure as directed in the June 2011 remand by the Board.  

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71. 

Another remand is required for an opinion as to the onset of the Veteran's bilateral hearing loss disability began and to delineate the effect and significance, if any, of in-service and post-service noise exposure.  

Furthermore, in finding that the Veteran's hearing loss was not a result of in-service noise exposure, the examiner reasoned that the July 1959 audiometry revealed a normal hearing test when the Veteran was discharged (even when audiometric readings were converted from American Standards Association (ASA) units to International Standard Organization (ISO) units).  However, the absence of evidence of hearing loss in service is not a bar to an award of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Also, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  There is no indication that the examiner considered the Veteran's contentions that his hearing loss was first noticed in service.  See April 2008 VA examination report.  Additionally, on January 2011 VA examination, the Veteran reported that he served as an antenna and radar communications specialist and reported noise exposure to rockets and while working in underground vaults.  

The Board also notes that during his April 2008 VA examination, the Veteran reported that he noticed diminished hearing for several days after flying in service.  The examiner noted that the Veteran described pressure sensations and that the reported hearing loss may have possibly been from pressure changes.  Furthermore, in December 2011 statement, the Veteran indicated that during his last two years in the Air Force, he noticed that his ears would stop up or be plugged for several days.  He reported that he could no longer fly even with decompression in the cabins.  In light of the statements by the Veteran and the April 2008 VA examiner, an opinion should be provided as to whether or not the Veteran's current hearing loss disability is related to the Veterans reports of having diminished hearing after flying in service or changes in pressure while flying in service.  

In a June 2011 Board decision, implemented by an August 2011 rating decision, service connection was granted for tinnitus.  As the April 2008 and January 2011 VA examiners suggested a relationship between the Veteran's hearing loss and the now service-connected tinnitus, on remand, the VA examiner should clarify the extent of such a relationship.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board further notes that since the June 2011 Board remand, evidence has been added to both the physical and Virtual claims file.  The evidence associated with the physical claims file has been considered in the December 2012 supplemental statement of the case (SSOC).  While some of the treatment records associated with the Virtual claims file are duplicative and have previously been considered by the agency of original jurisdiction (AOJ), treatment records from Roseburg VA Medical Center (VAMC) dated from June 2009 to August 2012 and private medical records from Northwest Cardiologist dated from January 2008 to February 2012, and Dr. G.B. dated from February 2012 to March 2012 reflect treatment related to the Veteran's cardiovascular disorder and have not been considered by the AOJ.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2012); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

Because this evidence is relevant to the issue on appeal, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  Id.  Accordingly, the hypertension and cardiovascular disorder claims must be remanded. 
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the September 2011 VA examiner, if available.  If not, send the file to a new audiologist or appropriate physician.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.

The examiner should determine whether the Veteran's current bilateral hearing loss is related to noise exposure in service, pressure changes from flying, or otherwise related to disease or injury in service, or the now service-connected tinnitus.  The reviewing audiologist/doctor should consider the information in the both the physical and Virtual claims file in providing an opinion as to the onset and etiology of the appellant's bilateral hearing loss. 

a) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss had its origin in service, within the first post-service year, or is the result of a disease or injury in service, to include as due to any reported in-service noise exposure (to include from firearms, aircraft, and rockets with no hearing protection, as well as his job duties as an antenna and radar communications specialist, and while working in underground vaults), rather than other, intervening, factors (such recreational noise from hunting and occupational noise exposure from trucks and from filling propane tanks).  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the reviewer.  

The examiner should also opine as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not related to the Veterans reports of having diminished hearing for several days after flying in service due to changes in pressure while flying.  The examiner should specifically discuss the April 2008 VA examiner's suggestion that the reported hearing loss may have possibly been from pressure changes and/or the pressure sensations described by the Veteran while flying.  

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected tinnitus.

(The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset of disability during service should be set forth in detail.)

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  The AOJ should review the examination report to ensure it contains the information and opinions requested in this remand and is otherwise complete.

3.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the both physical and Virtual claims file that has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and readjudicate the issues of entitlement to service connection for bilateral hearing loss, hypertension, and a cardiovascular disorder, to include as secondary to a service-connected disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

